internal_revenue_service number release date index number ------------------------ -------------------------------------------------- ------------------ -------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------------- telephone number --------------------- refer reply to cc corp b02 plr-121479-09 date date legend parent sub sub sub sub partnership state a ----------------------------------------------------------------------------- ----------------------------------------------------------------------------- ----------------------- ----------------------------------------------------------------------------- ----------------------------------------------------------------------------- ----------------------- ----------------------------------------------------------------------------- ----------------------------------------------------------------------------- ----------------------- ----------------------------------------------------------------------------- ----------------------------------------------------------------------------- ----------------------- ----------------------------------------------------------------------------- ----------------------------------------------------------------------------- ----------------------------------------------------------------------------- - ----------------------------------------------------------------------------- ----------------------- ------------------- plr-121479-09 state b state c x y business segment a segment b date dear ---------------- ------------- ----------- ------ ------ ----------------------------------------------------------------------------- ----------------------------------------------------------------------------- --------------------- ------------------------------------------ ------------------------------------------------------ ------------------ this letter responds to your request dated date submitted by your authorized representatives on behalf of parent and its affiliates for rulings on certain federal_income_tax consequences of a series of transactions collectively the proposed transactions the information submitted in that request and subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts parent a state a corporation is the common parent of an affiliated_group_of_corporations the parent group that files a consolidated federal_income_tax return certain members of the parent group are engaged in the business sub sub sub and sub each a state b corporation are members of the parent group parent owns approximately x of the stock of sub which directly and through its various subsidiaries conducts the business including activities related to segment a and segment b sub wholly owns sub which also conducts the business including activities related to segment a and segment b sub owns the plr-121479-09 remaining approximately y of the stock of sub which was acquired in a transaction unrelated to the proposed transactions defined below sub 2’s acquisition of the sub stock was not effectuated for the purpose of avoiding federal income taxes sub also wholly owns sub and sub as well as the stock of a number of other affiliates sub was newly formed on date to conduct certain of the parent group’s activities related to segment a of the business sub conducts activities related to segment b of the business sub owns an interest in the partnership directly while parent owns the remaining interests in the partnership directly and indirectly proposed transactions the parent group wishes to consolidate the operation of certain of its business activities and to simplify its corporate structure consistent with these objectives the parent group has proposed the following transactions i ii iii iv v pursuant to one or more contribution agreements and liability assumption agreements sub will contribute to sub its assets used in performing activities related to segment a of the business with the exception of a limited class of segment a assets in exchange for sub stock and sub 3’s assumption of certain of sub 2’s liabilities that sub incurred in connection with the operation of segment a of the business or for other bona_fide business purposes and not in connection with the proposed transactions contribution pursuant to a contribution agreement sub will contribute to sub certain of its assets used in performing activities related to segment b of the business because sub wholly owns sub additional stock of sub will not be issued to sub contribution concurrently with or prior to contribution and contribution sub will sell at arms’ length its remaining segment b assets in state c to partnership the sale after contribution and contribution sub will amend its articles of incorporation in state b changing its legal name the sub name change and sub will amend its articles of incorporation in state b changing its legal name the sub name change after the sub name change and the sub name change and pursuant to state b corporate law sub will merge with and into sub with sub surviving the merger after the merger parent will be the plr-121479-09 sole shareholder of sub and sub will be the sole shareholder of sub and sub vi immediately following the merger and pursuant to a contribution agreement sub will contribute to sub certain of its assets used in performing activities related to segment a of the business in exchange for stock of sub contribution representations the following representations are made with respect to contribution described in step i above 1a no stock_or_securities will be issued for services rendered to or for the benefit of sub in connection with contribution and no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a security or for interest on indebtedness of sub which accrued on or after the beginning of the holding_period of sub for the debt 1b the transfer is not the result of the solicitation by a promoter broker or investment house 1c sub will not retain any rights in the property transferred to sub 1d the value of the stock received in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts 1e the adjusted_basis and the fair_market_value of the assets to be transferred by sub to sub in contribution will be equal to or exceed the sum of the liabilities to be assumed as determined under sec_357 by sub plus any liabilities to which the transferred assets are subject 1f immediately before contribution the total fair_market_value of the assets to be transferred to sub by sub will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by sub in connection with contribution ii the amount of any liabilities owed by sub to sub that is discharged or extinguished in connection with contribution and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by sub in connection with contribution plr-121479-09 1g immediately after contribution the fair_market_value of the assets of sub will exceed the amount of its liabilities 1h the liabilities of sub to be assumed by sub plus the liabilities if any to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets to be transferred 1i 1j there is no indebtedness between sub and sub and there will be no indebtedness created in favor of sub as a result of contribution the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined 1k all transfers and exchanges will occur within a time period of approximately two weeks 1l there is no plan or intention on the part of sub to redeem or otherwise reacquire any stock or indebtedness to be issued in contribution 1m taking into account any issuance of additional shares of sub stock any issuance of sub stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift or other_disposition of any of the stock of sub to be received in the exchange sub will be in control of sub within the meaning of sec_368 of the code 1n sub will receive sub stock approximately equal to the fair_market_value of the property transferred to sub or for services rendered or to be rendered for the benefit of sub 1o sub will remain in existence and retain and use the property transferred to it in a trade_or_business 1p there is no plan or intention by sub to dispose_of the transferred property other than in the ordinary course of business operations 1q each of sub and sub will pay its own expenses if any incurred in connection with contribution 1r sub will not be an investment_company within the meaning of sec_351 of the code and sec_1_351-1 of the regulations plr-121479-09 1s sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor 1t sub will not be a personal_service_corporation within the meaning of sec_269a of the code the following representations are made with respect to contribution described in step ii above 2a no stock_or_securities will be issued for services rendered to or for the benefit of sub in connection with contribution and no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a security or for interest on indebtedness of sub which accrued on or after the beginning of the holding_period of sub for the debt 2b the transfer is not the result of the solicitation by a promoter broker or investment house 2c sub will not retain any rights in the property transferred to sub 2d the value of the stock received in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts 2e no liabilities of sub are being assumed by sub in connection with contribution and there are no liabilities to which the transferred assets are subject 2f immediately before contribution the total fair_market_value of the assets to be transferred to sub by sub will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by sub in connection with contribution ii the amount of any liabilities owed by sub to sub that is discharged or extinguished in connection with contribution and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by sub in connection with contribution 2g immediately after contribution the fair_market_value of the assets of sub will exceed the amount of its liabilities plr-121479-09 2h there is no indebtedness between sub and sub and there will be no indebtedness created in favor of sub as a result of contribution 2i 2j 2k 2l the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined all transfers and exchanges will occur within a time period of approximately two weeks there is no plan or intention on the part of sub to redeem or otherwise reacquire any stock or indebtedness to be issued in contribution taking into account any issuance of additional shares of sub stock any issuance of sub stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift or other_disposition of any of the stock of sub to be received in the exchange sub will be in control of the transferee within the meaning of sec_368 of the code 2m sub will receive sub stock approximately equal to the fair_market_value of the property transferred to sub or for services rendered or to be rendered for the benefit of sub 2n sub will remain in existence and retain and use the property transferred to it in a trade_or_business 2o there is no plan or intention by sub to dispose_of the transferred property other than in the ordinary course of business operations 2p each of sub and sub will pay its own expenses if any incurred in connection with contribution 2q sub will not be an investment_company within the meaning of sec_351 of the code and sec_1_351-1 of the regulations 2r sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor 2s sub will not be a personal_service_corporation within the meaning of sec_269a of the code plr-121479-09 the following representations are made with respect to the merger described in step v above 3a the merger is being effected pursuant to the laws of state b and will qualify as a statutory merger under applicable state b law pursuant to the plan of merger by operation of law the following will occur simultaneously at the effective time of the merger i all of the assets held by sub immediately before the merger after taking into account contribution contribution and the sale and all of the liabilities of sub immediately before the merger after taking into account contribution and except to the extent any liabilities are satisfied or discharged in the merger or are nonrecourse liabilities to which assets distributed in the merger are subject will become the assets and liabilities of sub and ii sub will cease its separate legal existence for all purposes 3b the total fair_market_value of assets of sub including stock of sub transferred to sub in the merger less the amount of any liabilities that sub assumes in connection therewith will be approximately equal to the fair_market_value of the sub stock that sub surrenders in the exchange 3c sub has no plan or intention to sell or otherwise dispose_of any of the assets of sub acquired in the merger except for dispositions made in the ordinary course of business or transfers described in sec_368 of the code or in sec_1_368-2 3d the liabilities of sub assumed as determined under sec_357 by sub and the liabilities to which the transferred assets of sub are subject were incurred by sub in the ordinary course of its business and are associated with the assets transferred 3e following the merger sub either directly or through members of its qualified_group within the meaning of sec_1_368-1 will continue the historic_business of sub or use a significant portion of sub 2’s historic_business_assets in a business 3f sub and sub will pay their respective expenses if any incurred in connection with the merger 3g at the time of the merger there will be no intercorporate indebtedness existing between sub and sub that will be issued acquired or settled plr-121479-09 at a discount provided that certain intercompany receivables will be extinguished by operation of law pursuant to the merger 3h no two parties to the transaction are investment companies as defined in sec_368 and iv of the code 3i 3j sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the code immediately before the merger the total fair_market_value of the assets of sub including stock of sub transferred to sub will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by sub in connection with the merger ii the amount of any liabilities owed to sub by sub that is discharged or extinguished in connection with the merger and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_361 without the recognition of gain received by sub in connection with the merger 3k immediately after the merger the fair_market_value of sub 1’s assets will exceed the amount of its liabilities the following representations are made with respect to contribution described in step vi above 4a no stock_or_securities will be issued for services rendered to or for the benefit of sub in connection with contribution and no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a security or for interest on indebtedness of sub which accrued on or after the beginning of the holding_period of sub for the debt 4b the transfer is not the result of the solicitation by a promoter broker or investment house 4c sub will not retain any rights in the property transferred to sub 4d the value of the stock received in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts 4e no liabilities of sub are being assumed by sub in connection with contribution and there are no liabilities to which the transferred assets are subject plr-121479-09 4f immediately before contribution the total fair_market_value of the assets to be transferred to sub by sub will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by sub in connection with contribution ii the amount of any liabilities owed by sub to sub that is discharged or extinguished in connection with contribution and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by sub in connection with contribution 4g immediately after contribution the fair_market_value of the assets of sub will exceed the amount of its liabilities 4h there is no indebtedness between sub and sub and there will be no indebtedness created in favor of sub as a result of contribution 4i 4j 4k 4l the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges will occur on approximately the same date there is no plan or intention on the part of sub to redeem or otherwise reacquire any stock or indebtedness to be issued in contribution taking into account any issuance of additional shares of sub stock any issuance of sub stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift or other_disposition of any of the stock of sub to be received in the exchange sub will be in control of the transferee within the meaning of sec_368 of the code 4m sub will receive sub stock approximately equal to the fair_market_value of the property transferred to sub or for services rendered or to be rendered for the benefit of sub 4n sub will remain in existence and retain and use the property transferred to it in a trade_or_business 4o there is no plan or intention by sub to dispose_of the transferred property other than in the ordinary course of business operations 4p each of sub and sub will pay its own expenses if any incurred in connection with contribution plr-121479-09 4q sub will not be an investment_company within the meaning of sec_351 of the code and sec_1_351-1 of the regulations 4r sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor 4s sub will not be a personal_service_corporation within the meaning of sec_269a of the code rulings based solely on the information submitted and the representations set forth above and conditioned upon parent’s execution of the closing_agreement attached hereto and made a part hereof we rule as follows contribution contribution will be treated for federal_income_tax purposes in accordance with its form as occurring prior to the merger no gain_or_loss will be recognized by sub on the transfer of assets to sub in exchange for sub stock and sub 3’s assumption_of_liabilities sec_351 and sec_357 the basis of the sub stock received by sub will be the same as the basis of the assets transferred by sub to sub decreased by the sum of the sub liabilities assumed by sub sec_358 and sec_358 the holding_period of the sub stock received by sub will include the holding_period of the sub assets transferred in exchange therefor provided that the assets were held as capital assets on the date of contribution sec_1223 no gain_or_loss will be recognized by sub on the receipt of assets of sub in exchange for sub stock sec_1032 the basis of each sub asset received by sub will be the same as the basis of such asset in the hands of sub immediately prior to contribution sec_362 plr-121479-09 the holding_period of each sub asset received by sub will include the period during which such asset was held by sub sec_1223 no portion of the earnings_and_profits of sub will be allocated to sub as a result of contribution sec_1_312-11 contribution contribution will be treated for federal_income_tax purposes in accordance with its form as occurring prior to the merger no gain_or_loss will be recognized by sub on the transfer of assets to sub in exchange for the deemed issuance of sub stock sec_351 the basis of the sub stock deemed received by sub will be the same as the basis of the assets transferred by sub to sub sec_358 the holding_period of the sub stock deemed received by sub will include the holding_period of the sub assets transferred in exchange therefor provided that the assets were held as capital assets on the date of contribution sec_1223 no gain_or_loss will be recognized by sub on the receipt of assets of sub in deemed exchange for sub stock sec_1032 the basis of each sub asset received by sub will be the same as the basis of such asset in the hands of sub immediately prior to contribution sec_362 the holding_period of each sub asset received by sub will include the period during which such asset was held by sub sec_1223 no portion of the earnings_and_profits of sub will be allocated to sub as a result of contribution sec_1_312-11 sub name change the sub name change will not constitute a realization event 265_us_242 44_sct_490 68_led_1001 1924_2_cb_51 plr-121479-09 sub name change the sub name change will not constitute a realization event 265_us_242 44_sct_490 68_led_1001 1924_2_cb_51 merger provided that the merger qualifies as a statutory merger under applicable state law the merger will constitute a reorganization within the meaning of sec_368 sub and sub each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by sub on the transfer of its assets to sub including any sub stock held by sub in exchange for the deemed issuance of sub stock and the assumption by sub of the liabilities of sub sec_361 and sec_357 no gain_or_loss will be recognized by sub on the receipt of the assets of sub including any sub stock held by sub in exchange for the deemed issuance of sub stock sec_1032 the basis of each sub asset received by sub other than sub stock will be the same as the basis of such asset in the hands of sub immediately before the merger sec_362 the holding_period of each sub asset received by sub other than sub stock will include the period during which such asset was held by sub sec_1223 no gain_or_loss will be recognized by sub on the deemed_distribution of sub stock sec_361 no gain_or_loss will be recognized by sub on the deemed receipt of sub stock in exchange for its sub stock sec_354 sub will succeed to and take into account as of the close of the date of the merger the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 plr-121479-09 except to the extent sub 1’s earnings_and_profits already reflect sub 2’s earnings_and_profits sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the merger sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of sub and sub will be used only to offset earnings_and_profits accumulated after the date of the merger sec_381 contribution no gain_or_loss will be recognized by sub on the transfer of assets to sub in exchange for sub stock sec_351 the basis of the sub stock received by sub will be the same as the basis of the assets transferred by sub to sub sec_358 the holding_period of the sub stock received by sub will include the holding_period of the sub assets transferred in exchange therefor provided that the assets were held as capital assets on the date of contribution sec_1223 no gain_or_loss will be recognized by sub on the receipt of assets of sub in exchange for sub stock sec_1032 the basis of each sub asset received by sub will be the same as the basis of such asset in the hands of sub immediately prior to contribution sec_362 the holding_period of each sub asset received by sub will include the period during which such asset was held by sub sec_1223 no portion of the earnings_and_profits of sub will be allocated to sub as a result of contribution sec_1_312-11 plr-121479-09 closing_agreement we will accordingly approve a closing_agreement with the taxpayer with respect to certain of those issues affecting its tax_liability on the basis set forth above the necessary closing_agreement with parent has been prepared in triplicate and is enclosed in pursuance of our practice with respect to such agreements the agreement contains a stipulation to the effect that any change or modification of applicable statutes enacted subsequent to the date of this agreement and made applicable to the taxable_period involved will render the agreement ineffective to the extent that it is dependent upon such statutes caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed about the treatment of the sale described in step iii above this letter_ruling will become effective upon the execution of the closing_agreement procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their return electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives cc sincerely _____________________________ william d alexander associate chief_counsel corporate
